Opinion filed October 15, 2009 











 








 




Opinion filed October 15,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00244-CV
                                                    __________
 
            IN THE INTEREST OF J.P.H., J.C.H., AND J.C.H.,
CHILDREN
 

 
                                         On
Appeal from the 266th District Court
 
                                                           Erath
County, Texas
 
                                                 Trial
Court Cause No. CV27715
 

 
                                            M
E M O R A N D U M    O P I N I O N
This
is an appeal from an order terminating parental rights. We dismiss the appeal
for want of jurisdiction.
The
clerk=s record has
been filed in this court.  The record reflects that, on June 14, 2009, the
trial court signed the judgment terminating R.W.H.=s parental rights to these three children and
appointing the Texas Department of Family and Protective Services permanent
managing conservators.  Appellant filed his notice of appeal on July 28, 2009. 
Appellant did not file a motion for new trial, statement of points on appeal,
or an affidavit of inability to pay costs on appeal.
Pursuant
to Tex. Fam. Code Ann. ' 263.405 (Vernon 2008) and Tex. R. App. P. 26.1(b), the notice of
appeal was due to be filed within twenty days from the date the judgment was
signed.  Appellant=s
notice of appeal was filed forty-four days after the date the judgment was
signed.




Appellant=s current counsel has
responded to our inquiries concerning the procedural problems in this case. 
Counsel notes that he was not trial counsel and that he was appointed after the
time for compliance with Section 263.405.  Counsel requests that the appeal be
abated in order that he may comply with the requirements of Section 263.405.
Because
an appeal has not been properly perfected, the jurisdiction of this court has
not been invoked.  Therefore, this court is unable to grant the relief counsel
requests.  The appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
October 15, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.